DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2021 has been entered.

 Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 26 July 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 18-21 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al., US 2015/0051426 (“Fukushima”)(newly cited) in view of Komatsu et al., US 2012/0021247 (“Komatsu”)(previously cited) and the Solstice yf Refrigerant User Guide published by Honeywell on March 2014 (“Honeywell”)(newly cited)(copy provided herewith). 
The publication “British Standard - Flat products made of steels for pressure purpose”, BS EN 10028-3:2003 published by the British Standards Institute in August, 2006 (“BSI”) is relied upon as an evidentiary reference for claim 21 (newly cited)(copy provided herewith).
Regarding claims 18 and 20, Fukushima teaches storing tetrafluoropropene in a steel container wherein the tetrafluoropropene is in gaseous-liquid state [abstract, 0003, 0015, 0023, 0024]. The tetrafluoropropene is suitable for use as a refrigerant [0023, 0028] and has a purity of 99.5% or higher [0019, 0028, 0032].  The tetrafluoropropene is preferably HFO-1234yf (i.e. 2,3,3,3-tetrafluoropropene) [0023, 0032].
Fukushima is silent regarding the container being an ISO container and the inner surface of the container being at least partially covered with a coating comprising zinc.
Honeywell discloses a 2,3,3,3-tetrafluoropropene for use as a refrigerant (pages 9, 11, 21, 63 and 64). Honeywell teaches packaging the 2,3,3,3-tetrafluoropropene in an ISO container capable of delivering 15,000 kg and which is suitable for bulk delivery for EOM facilities (pages 109-111). The ISO container is formed from a steel of the grade P460-NL1 which conforms with EN 10028-3 standard (page 110 under “materials of construction – Shell and Heads”).
Komatsu discloses a metal refrigeration circuit-forming member which is in contact with HFO-1234yf (i.e. 2,3,3,3-tetrafluoropropene) [abstract, 0001, 0008, claim 
Fukushima and Honeywell are both directed towards the storage of 2,3,3,3-tetrafluoropropene in steel containers.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the steel ISO container disclosed by Honeywell as the container of Fukushima because ISO containers were known to be suitable for the storage and delivery of 2,3,3,3-tetrafluoropropene. Additionally, and/or alternatively, it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized the steel ISO container taught by Honeywell to package the 2,3,3,3-tetrafluoropropene of Fukushima with the expectation of being capable of delivering up to 15,000 kg of 2,3,3,3-tetrafluoropropene.  
Fukushima and Komatsu are both directed towards applications utilizing HFO-1324yf as a refrigerant. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have coated the inside of the steel container of Fukushima with a zinc plating as taught by Komatsu with the expectation of providing a surface which is non-reactive with HFO-1234yf.
The container of modified Fukushima would have comprised HFO-1234yf which is 99.5% pure which reads on the claimed tetrafluoropropene.  The container would have been formed from steel and comprised an interior zinc plating layer which reads on the claimed metal storage container which is at least partially covered with a coating comprising zinc.  The container would have been an ISO container as claimed.
Regarding 19, given that the zinc plating taught by modified Fukushima renders the interior of the steel container non-reactive with HFO-1234yf it would have been obvious to an artisan of ordinary skill to have coated the entire interior surface (i.e. 100%) of the container of modified Fukushima in order to minimize reactivity.
Regarding claim 21, Honeywell teaches that the shell and heads of the ISO tank are formed from a steel material of the grade P460 NL-1 (page 110 – under “Materials of Construction”).  BSI serves as evidence that steel of the grade P460 NL-1 has a carbon content of up to 0.2wt% (page 7, Table 1) which includes carbon steel as claimed.
Regarding claim 22, given that Komatsu does not teach or suggest that the zinc plating comprises any other components, Komatsu reasonably teaches or suggests a zinc plating which consists of zinc.  
Regarding claims 25 and 26, Fukushima teaches that the stored 2,3,3,3-tetrafluoropropene comprises a gas phase and a liquid phase [abstract] as recited in claim 25.  Fukushima also teaches that the amount of condensable gases (which includes air) should not exceed 1.5 vol% [0027] which encompasses, and therefore renders obvious, the claimed range of amounts of air (see MPEP 2144.05).
Regarding claim 27, Fukushima teaches an example wherein the 2,3,3,3-tetrafluoropropene has a purity of 99.5% [0032] which reads on the claimed amount of tetrafluoropropene.
Regarding claim 28,
Regarding claim 29, Honeywell teaches that the ISO container is configured for a design pressure (i.e. a test pressure) of 25.0 bar (page 110, Table 1 – under “Technical Data”).
Regarding claim 30, Honeywell teaches that the ISO container comprises a frame and that the frame is formed from supraform steel (pages 109 and 110, Table 1 – under “Materials of Construction”). Honeywell also teaches that the ISO container is 6058 mm long, 2438 mm wide, and 2591 mm tall (page 110) which are the dimensions of a standard ISO shipping container.

Claims 18-30 are rejected under 35 U.S.C. 103 as being unpatentable over Honeywell in view of Komatsu.  BSI is relied upon as an evidentiary reference for claim 21.
Regarding claims 18, 20, and 28, Honeywell discloses a refrigerant comprising a minimum of 99.5 wt% of 2,2,2,3-tetrafluorpropene wherein the refrigerant is stored in an ISO container (pages 11, 63, 109, 111).  The 2,2,2,3-tetrafluoroethylene is HFO-1234yf (pages 7, 58, 59, 64). The ISO container is formed from a steel of the grade P460-NL1 which conforms with EN 10028-3 standard (page 110 under “materials of construction – Shell and Heads”).
Honeywell is silent regarding the interior of the container comprising a coating containing zinc.  
Komatsu discloses a metal refrigeration circuit-forming member which is in contact with HFO-1234yf [abstract, 0001, 0008, claim 1]. Komatsu teaches coating the metal surface with coating layer in order to render with surface non-reactive with the 
Fukushima and Komatsu are both directed towards applications utilizing HFO-1324yf as a refrigerant. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have coated the inside of the steel container of Fukushima with a zinc plating as taught by Komatsu with the expectation of providing a surface which is non-reactive with HFO-1234yf.
Honeywell and Komatsu are both directed towards applications utilizing HFO-1324yf as a refrigerant. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have coated the inside of the steel ISO container of Honeywell with a zinc plating as taught by Komatsu with the expectation of providing a surface which is non-reactive with HFO-1234yf.
The container of modified Honeywell would have comprised HFO-1234yf which is 99.5% pure which reads on the claimed tetrafluoropropene. The container would have been formed from steel and comprised an interior zinc plating layer which reads on the claimed metal storage container which is at least partially covered with a coating comprising zinc.  
Regarding 19, given that the zinc coating taught by modified Fukushima renders the interior of the steel container non-reactive with HFO-1234yf it would have been obvious to an artisan of ordinary skill to have coated the entire interior surface (i.e. 100%) of the container of modified Fukushima in order to minimize reactivity.
Regarding claim 21, Honeywell teaches that the shell and heads of the ISO tank are formed from a steel material of the grade P460 NL-1 (page 110 – under “Materials 
Regarding claim 22, given that Komatsu does not teach or suggest that the zinc plating comprises any other components, Komatsu reasonably teaches or suggests a zinc plating which consists of zinc.  
Regarding claims 23 and 24, Honeywell teaches that the refrigerant has a maximum acid content of 1 ppm by weight and a maximum moisture content of 20 ppm by weight (pages 63 and 64).
Regarding claims 25 and 26, Honeywell teaches that the composition comprises a vapor phase (i.e. a gas phase) and a liquid phase (page 64) as recited in claim 25. Honeywell also teaches that the maximum amount of non-condensable gases (which includes air) in the vapor phase of the composition is 1.5% v/v (page 64).  As such, the teachings of modified Honeywell include embodiments wherein the range of amount of air in the gas phase overlaps, and therefore renders obvious, the range recited in claim 26.
Regarding claim 27, Honeywell teaches that the composition comprises at least 99.5wt% of 2,2,2,3-tetrafluoroethylene (pages 63 and 64).
Regarding claim 29, Honeywell teaches that the ISO container is configured for a design pressure (i.e. a test pressure) of 25.0 bar (page 110, Table 1 – under “Technical Data”).
Regarding claim 30, Honeywell teaches that the ISO container comprise a frame and that the frame is formed from supraform steel (pages 109 and 110, Table 1 – 

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2012/0065437 to Merkel et al. – discloses a 2,2,2,3-tetrafluoropropene which is substantially free of impurities [abstract].  Merkel teaches using water or caustic scrubbers to remove HCl and a desiccant to remove moisture [0071].

· US 2015/0008228 to Zrim et al. – discloses a tank container for the transport and storage of cryogenic liquefied gas wherein the tank container comprises a framework and a cylindrical vessel [abstract, 0038-0040, Figs. 1 and 2].  The cylindrical vessel comprises an inner shell which is made of stainless steel [0023, 0045].  The framework surrounds the cylindrical vessel and is a standard ISO container frame [0038, 0039, Figs. 1 and 2].

Response to Arguments
Applicant’s arguments filed 7 October 2021 with respect to claims 18-30 have been considered but are moot in light of the new grounds of rejection set forth above which were necessitated by the amendment made to independent claim 18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782